
	

113 HR 2805 IH: End Sex Trafficking Act of 2013
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2805
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Poe of Texas (for
			 himself, Mrs. Carolyn B. Maloney of New
			 York, Ms. Granger, and
			 Mr. Nolan) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to clarify the
		  range of conduct punished as sex trafficking, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End Sex Trafficking Act of
			 2013.
		2.Fighting Demand
			 for Sex Trafficking
			(a)In
			 generalSection 1591 of title
			 18, United States Code, is amended—
				(1)in subsection (a)(1), by striking or
			 maintains and inserting maintains, patronizes, or
			 solicits;
				(2)in subsection
			 (b)(1), by striking or obtained and inserting obtained,
			 patronized, or solicited;
				(3)in subsection (b)(2), by striking or
			 obtained and inserting obtained, patronized, or
			 solicited; and
				(4)in subsection (c), by striking or
			 maintained and inserting , maintained, patronized, or
			 solicited.
				(b)Definition
			 amendedSection 103(10) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(10)) is amended
			 by striking or obtaining and inserting obtaining,
			 patronizing, or soliciting.
			3.Targeting
			 offenders who exploit childrenNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall ensure that all task forces
			 and working groups within the Innocence Lost National Initiative engage in
			 activities, programs, or operations to increase the investigative capabilities
			 of State and local law enforcement officers in the detection, investigation,
			 and prosecution of persons who patronize, or solicit children for sex.
		
